DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-22, filed 05/08/2020, are under examination.
Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9, line 12-13 recites “wherein the IPG waveform and the PCG waveform are used to determine a respiratory method”, which suggests a method step. However, claim 9 recites a sensor and is a system claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 9-11, 13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banet et al. (International Publication WO 2017/214198 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Banet. 
Regarding claim 1, Banet discloses a sensor for measuring a photoplethysmogram (PPG) waveform, a phonocardiogram (PCG) waveform, an impedance plethysmography waveform, and an electrocardiogram (ECG) waveform from a patient’s chest (e.g. Par. [0030]: a sensor for measuring ECG, PCG, PPG, and TBI (thoracic bioimpedance) waveforms; the TBI waveform is being considered as the impedance plethysmography waveform, as the TBI waveform of Banet performs the same impedance measurement as claimed), the sensor comprising:
a housing configured to be located on the patient’s chest (Fig. 3: device can be on the patient’s chest);
a reflective optical sensor for measuring the PPG waveform (e.g. Par. [0089]: a pulse oximetry sensor that operates using reflection mode optics is used for measuring PPG waveforms);
a digital microphone for measuring the PCG waveform (e.g. Par. [0089]: a piezoelectric microphone is used for measuring PCG waveforms);
a set of electrodes that attach the optical sensor and the digital microphone to the patient’s chest, with the set of electrodes connected to an ECG sensor configured to measure the ECG waveform (e.g. Par. [0026]: electrodes are provided on a patch that attach directly to the sensor, each patch contains a region to measure ECG; Par. [0089]: “Each electrode patch 109a, 109b includes an aperture (i.e. a cut-out circular hole) so that the underlying sensing element (pulse oximetry sensor 100 and acoustic sensor 103) can directly contact the patient's skin when the sensor is worn.”), 
wherein the set of electrodes is further attached to an IPG sensor, the IPG sensor configured to measure the IPG waveform (e.g. Par. [0026]: electrodes are provided on a patch that attach directly to the sensor, each patch contains a region to measure TBI), and
wherein the bioimpedance sensor is configured to inject current into the patient’s chest, and further configured to measure the current to determine the bioimpedance waveform (e.g. Par. [0090]: current is injected and sensed in order to determine impedance waveform; Fig. 3: device can be on the patient’s chest). 
Regarding claim 9, Banet discloses a sensor for measuring a photoplethysmogram (PPG) waveform, a phonocardiogram (PCG) waveform, an impedance plethysmography waveform, and an electrocardiogram (ECG) waveform from a patient’s chest (e.g. Par. [0030]: a sensor for measuring ECG, PCG, PPG, and TBI (thoracic bioimpedance) waveforms; the TBI waveform is being considered as the impedance plethysmography waveform, as the TBI waveform of Banet performs the same impedance measurement as claimed), the sensor comprising:
a housing configured to be located on the patient’s chest (Fig. 3: device can be on the patient’s chest);
a reflective optical sensor for measuring the PPG waveform (e.g. Par. [0089]: a pulse oximetry sensor that operates using reflection mode optics is used for measuring PPG waveforms);
a digital microphone for measuring the PCG waveform (e.g. Par. [0089]: a piezoelectric microphone is used for measuring PCG waveforms);
a set of electrodes that attach the optical sensor and the digital microphone to the patient’s chest, with the set of electrodes connected to an ECG sensor configured to measure the ECG waveform (e.g. Par. [0026]: electrodes are provided on a patch that attach directly to the sensor, each patch contains a region to measure ECG; Par. [0089]: “Each electrode patch 109a, 109b includes an aperture (i.e. a cut-out circular hole) so that the underlying sensing element (pulse oximetry sensor 100 and acoustic sensor 103) can directly contact the patient's skin when the sensor is worn.”), 
wherein the set of electrodes is further attached to an IPG sensor, the IPG sensor configured to measure the IPG waveform (e.g. Par. [0026]: electrodes are provided on a patch that attach directly to the sensor, each patch contains a region to measure TBI), and 
wherein the bioimpedance waveform and the PCG waveform are used to determine a respiratory event [NOTE: This limitation is being understood as intended use, as it does not add any structural limitations. For examination purposes, this will be understood to mean the system being configured to use the impedance and PCG waveform to detect respiration events.] (e.g. Par. [0101]: algorithms for calculating respiration rate (which is considered to be the respiratory event) are improved by using data from both bioimpedance waveform and PCG waveform).
Claims 1 and 9 are anticipated by Banet as indicated above. Regarding claims 3 and 15, Banet further discloses wherein the bioimpedance sensor is configured to inject current at a single frequency into the patient’s chest, and further configured to measure the current at the single frequency to determine the bioimpedance waveform at the single frequency (e.g. Par. [0090]: current is injected and sensed in order to determine impedance waveform; Par. [0109]: a high frequency, low amperage current is used, “Two electrodes in the test device inject current for the bioimpedance measurement… for the test device the frequency is 100 KHz and amperage is about 6mA”; Fig. 3: device can be on the patient’s chest).
Claims 1 and 9 are anticipated by Banet as indicated above. Regarding claims 7 and 19, Banet further discloses wherein the housing is of solid, unitary construction (e.g. Figs. 3, 4A, 4B: show the device as a solid unitary construction; Par. [0028]: “All analog and digital electronics associated with these various measurements are directly integrated into the sensor. This means that a single, unobtrusive component - typically shaped like a piece of conventional jewelry instead of a bulky medical device- measures a robust set of parameters”).
Claims 1 and 9 are anticipated by Banet as indicated above. Regarding claims 8 and 20, Banet further discloses wherein the set of electrodes is a single electrode patch (e.g. Par. [0026]: each electrode patch contains two electrode regions to measure ECG and bioimpedance waveforms).
Claim 9 is anticipated by Banet as indicated above. Regarding claim 10, Banet further discloses wherein the IPG waveform is one of time-domain bioimpedance waveform and a time-domain bioreactance waveform (e.g. Fig. 5D: graph of TBI vs. time). 
Claim 9 is anticipated by Banet as indicated above. Regarding claim 11, Banet further discloses wherein the PCG waveform is a time-domain acoustic waveform (e.g. Fig. 5B: graph of PCG vs. Time; Par. [0095]: “Following this is a PCG waveform— captured with the acoustic sensor and shown in Fig. 5B— indicates heart sounds.”). 
Claim 9 is anticipated by Banet as indicated above. Regarding claim 12, Banet further discloses wherein the respiratory event is one of a cough and a wheeze (e.g. Par. [0101]: algorithms can be used for calculating respiration rate (which is considered to be the respiratory event); The limitation of the respiratory event being a cough or wheeze is directed to the intended use limitation of claim 9 (e.g. the determining a respiratory event step). Therefore, since the system of Banet is capable of detecting a respiratory event as explained above, it is capable of detecting a cough or a wheeze and meets the claim limitations.)
Claim 9 is anticipated by Banet as indicated above. Regarding claim 13, Banet further discloses wherein the bioimpedance sensor is configured to inject current into the patient’s chest, and further configured to measure the current to determine the bioimpedance waveform (e.g. Par. [0090]: current is injected and sensed in order to determine impedance waveform; Fig. 3: device can be on the patient’s chest). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (International Publication WO 2017/214198 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Banet, as applied to claims 1 and 13 above, and further in view of Lozano et al. (Lozano A, Rosell J, Pallás-Areny R. Two-frequency impedance plethysmograph: real and imaginary parts. Med Biol Eng Comput. 1990 Jan;28(1):38-42. doi: 10.1007/BF02441675. PMID: 2325449. – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Lozano. 
Claims 1 and 13 are anticipated by Banet as indicated above. Regarding claims 2 and 14, Banet fails to disclose wherein the IPG sensor is configured to inject current at multiple frequencies into the patient’s chest, and further configured to measure the current at multiple frequencies to determine the IPG waveform at multiple frequencies. Banet discloses the device injecting current at a single frequency results in an overall lower sensitivity of impedance measurements (e.g. Par. [0115]: “As expected, bioimpedance values measured from this region have a lower overall…sensitivity (average 1.69 Ohms/L) to fluid changes”; Par. [0109]: the test device injects current at a single frequency of 100kHz).
Lozano is directed towards the design of a four-channel impedance plethysmograph. Lozano discloses injecting and measuring current at multiple frequencies to determine the IPG waveform (e.g. Abstract: impedance signals are obtained at two frequencies; Page 41, Fig. 3: impedance signals at multiple frequencies) in order to analyze tissue characteristics and monitor volume variations (e.g. Page 42, Section 5. Conclusion and discussion, first paragraph), and in order to use different frequencies to monitor cardiac activity information (e.g. Page 42, left column, third paragraph: “This result suggests that if cardiac activity information is also of interest it is better to use a low frequency”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the single frequency taught by Banet with the multiple frequencies taught by Lozano in order to provide the predictable results of increased sensitivity in monitoring of tissue characteristics and volume variations. 
Claims 4, 5, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (International Publication WO 2017/214198 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Banet, as applied to claim 9 above, and further in view of Walter et al. (US Patent Application Publication 2018/0353134 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Walter.
Claims 1 and 9 are anticipated by Banet as indicated above. Regarding claims 4, 5, 16 and 17, Banet fails to disclose wherein the reflective optical sensor further includes a heating element, wherein the heating element comprises a resistive heater. Walter discloses methods and apparatus for detecting biometric signals. Walter discloses using a heating element in the sensor (e.g. Par. [0235]: sensor contains a resistive heating element; Fig. 29: heating element 2205) to stimulate blood flow to allow perfusion measurement (e.g. Par. [0231]: using PPG sensor to measure perfusion, and if the perfusion is deemed insufficient, blood is stimulated, “if the perfusion is deemed to be insufficient (Block 1104), then a blood flow stimulator may be engaged to stimulate blood flow and to continue operation until the perfusion is deemed to be sufficient for at least one biometric measurement (Block 1106)”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banet to include a resistive heating element as taught by Walter to increase the accuracy of the measured perfusion by improving blood flow at the area where perfusion is measured.
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (International Publication WO 2017/214198 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Banet, and further in view of Walter et al. (US Patent Application Publication 2018/0353134 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Walter, as applied to claims 5 and 17 above, and further in view of Bieberich (US Patent Application Publication 2010/0268113).
Claims 5 and 17 are obvious over Banet and Walter as indicated above. Regarding claims 6 and 18, Banet fails to disclose a resistive heater being a flexible film. Bieberich is directed towards tissue temperature probes. Bieberich discloses a heater being a flexible film (e.g. Par. [0038]: the structure can be made with flexible film that can be coated with heaters). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Banet in view of Walter to include a heater being a flexible film as taught by Bieberich in order to provide the predictable results of conforming the device to the user’s skin to provide heat. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (T. W. Jones, D. Houghton, S. Cassidy, G. A. MacGowan, M. I. Trenell, D. G. Jakovljevic, Bioreactance is a reliable method for estimating cardiac output at rest and during exercise, BJA: British Journal of Anaesthesia, Volume 115, Issue 3, September 2015, Pages 386–391, https://doi.org/10.1093/bja/aeu560), hereinafter Jones, and further in view of Banet et al. (International Publication WO 2017/214198 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Banet. 
Regarding claim 21, Jones discloses a sensor for measuring a bio-reactance waveform from a patient’s chest (e.g. Page 386, Background section), the sensor comprising:
an electrical circuit for performing a bio-reactance measurement, the electrical circuit configured to inject current into the patient’s chest and measure a time-dependent phase change of the injected current to determine the bio-reactance waveform (e.g. Page 387, last paragraph in the right column: “The bioreactance system comprises of a radiofrequency generator that creates a high frequency current across the thoracic cavity. The NICOM® has been described previously. It analyses the relative phase shift of current across the thorax using four dual surface electrodes”); and
a set of electrodes in electrical contact with the electrical circuit (e.g. Page 387, last paragraph in the right column: four electrodes are used). 
However, Jones fails to disclose a housing configured to be located on the patient’s chest and comprising the electrical circuit, wherein electrodes are configured to attach the housing to the patient’s chest.
Banet is directed towards a physiological monitoring system. Banet discloses a housing configured to be located on the patient’s chest and comprising the electrical circuit, wherein electrodes are configured to attach the housing to the patient’s chest (e.g. Par. [0087]: circuit boards are located inside housing, and sensing electrodes are used to adhere the housing to the patient’s chest; Fig. 3: device on patient’s chest).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jones to include a housing and electrodes configured to attach the housing to the patient’s chest as taught by Banet in order to provide the predictable results of a user friendly and portable monitoring device. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gavriely (US Patent 6,168,568 – APPLICANT CITED ON 09/02/2020 IDS), and further in view of Banet et al. (International Publication WO 2017/214198 – APPLICANT CITED ON 09/02/2020 IDS), hereinafter Banet. 
Regarding claim 22, Gavriely discloses a sensor for determining a coughing action by a patient (e.g. Col. 1, lines 4-9; Col. 3, lines 13-17: the breath sound can be a cough), the sensor comprising:
an electrical circuit for performing a time-dependent impedance measurement, (e.g. Col. 11, lines 16-20: chest impedance plethysmogram sensor is used; Col. 23, lines 14-19: the sensor can be an electrical impedance sensor); and
a computer code operating on the microprocessor and configured to analyze the impedance waveform to determine the coughing action (e.g. Col. 11, lines 34-41: a central processing unit is used to analyze the signals; Col. 35, line 65 – Col. 36, line 1: an impedance measurement is used to verify the signal is a cough).
However, Gavriely fails to disclose wherein the electrical circuit is configured to inject current into the patient’s chest and measure a time- dependent change in the injected current to determine an impedance waveform, a housing configured to be located on the patient’s chest and comprising the electrical circuit board and a microprocessor, and a set of electrodes in electrical contact with the electrical circuit and configured to attach the housing to the patient’s chest. 
Banet is directed towards a physiological monitoring system. Banet discloses an electrical circuit that injects current into the patient’s chest and measure a time- dependent change in the injected current to determine an impedance waveform (e.g. Par. [0090]: current is injected into a patient’s chest in order to measure impedance; Fig. 5D: graph of impedance vs time), a housing configured to be located on the patient’s chest and comprising the electrical board and a microprocessor, and a set of electrodes in electrical contact with the electrical circuit and configured to attach the housing to the patient’s chest (e.g. Par. [0087]: circuit boards are located inside housing, and sensing electrodes are used to adhere the housing to the patient’s chest; Fig. 3: device on patient’s chest). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gavriely to include injecting current into a patient’s chest to determine an impedance waveform, a housing comprising the electrical components, and a set of electrodes configured to attach the housing to the patient’s cheat as taught by Banet in order to provide the predictable results measuring impedance to determine respiratory events in a portable and user friendly device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Centen (US 2018/0199824) discloses a device for measuring biological signals. 
Landesberg (US 2020/0121200) discloses a method and system for continuous monitoring of the perfusion of an organ.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792